FILED
                           NOT FOR PUBLICATION
                                                                             JUN 25 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KEVIN MONAGHAN, an individual,                   No.    17-55031

              Plaintiff-Appellant,               D.C. No.
                                                 2:13-cv-00646-DSF-PLA
 v.

TELECOM ITALIA SPARKLE OF                        MEMORANDUM*
NORTH AMERICA, INC., a New York
Corporation and DOES, 1 through 10,
inclusive,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Dale S. Fischer, District Judge, Presiding

                             Submitted June 6, 2018**
                               Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WARDLAW and CHRISTEN, Circuit Judges, and MOLLOY,*** District
Judge.

      Kevin Monaghan appeals the district court’s partial denial of his request for

attorney’s fees. We have jurisdiction under 28 U.S.C. § 1291, and we affirm in

part and reverse in part.

      We affirm the district court’s order concerning Monaghan’s failure-to-pay-

wages-owed claim under California Labor Code section 201, his paystub-violation

claim under California Labor Code section 226, and his statutory claims under

California Labor Code sections 212, 226, and 432 for which he was eligible for

fees under California’s Private Attorneys General Act (PAGA), California Labor

Code section 2699(g). We also conclude the district court did not abuse its

discretion by ruling that Monaghan’s unlawful-retaliation claim under California

Labor Code section 1102.5 was not inextricably intertwined with any of the claims

for which Monaghan was statutorily eligible for fees.

      We reverse the district court’s decision to deny fees on Monaghan’s

misclassification claim under California Labor Code section 226.8. Monaghan’s

misclassification claim was inextricably intertwined with his failure-to-pay-wages-

owed claim. A previous panel of this court found no error in the district court’s


      ***
              The Honorable Donald W. Molloy, United States District Judge for
the District of Montana, sitting by designation.
                                          2
award of fees for that claim. See Monaghan v. Telecom Italia Sparkle of N. Am.,

647 F. App’x 763, 771 (9th Cir. 2016) (“We note that we find no error in the

district court’s award of attorneys’ fees under California Labor Code § 218.5 on

Monaghan’s claim for unpaid wages due to misclassification.”). We are persuaded

that Monaghan successfully removed fees that were unrelated to pursuing this

claim when he reduced his request to $81,767.31. On remand, the district court

shall enter an order increasing Monaghan’s total fee award by an additional

$81,767.31.

      The parties shall bear their own costs for this appeal.

      AFFIRMED in part and REVERSED in part.




                                          3